DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasar et al. (US 2016/0094076; hereinafter Kasar).
With reference to claim 1, Kasar discloses a method of operating an electronic device (200), the method comprising:
operating an induction coil (212) located at a display screen (204) of the electronic device (200) to wirelessly charge a second device (100) which is placed against or adjacent the display screen (204) such that the second device (100) obscures an area of the display screen of the electronic device (200) (see paragraphs 101-102; Fig. 10); and
sending, to the second device (100), graphic content (260) of the display screen (204) of the electronic device (200) that is obscured by the second device (100) for display by the second device (100) whilst charging of the second device (100) is taking place, the graphic content corresponding to the obscured area (266) of the display screen (204) of the electronic device (200) such that the second device (100) can replicate the obscured area (266) of the display screen (see paragraphs 134, 136, 138; Figs. 24, 27).

With reference to claim 2, Kasar discloses a method according to claim 1, and further discloses wherein sending of the graphic content (260) is performed in response to operating the induction coil (212) to wirelessly charge the second device (100) (see paragraphs 136, 138).

With reference to claim 3, Kasar discloses a method according to claim 2, and further discloses determining the graphic content (260) by determining a region of the display screen (204) that is obscured by the second device (100) whilst charging of the second device (100) is taking place based on a location of the induction coil in the display screen (204), the graphic content (260) being graphic content displayed in the obscured region (see paragraphs 136, 138; Figs. 24, 27).

With reference to claim 4, Kasar discloses a method according to claim 2, and further discloses determining the graphic content (260) by determining a region of the display screen (204) that is obscured by the second device (100) whilst charging of the second device (100) is taking place by detecting at least one point of contact between the second device (100) and the display screen (204), the graphic content (260) being graphic content displayed in the obscured region (266) (see paragraphs 134, 136, 138; Figs. 24, 27).

With reference to claim 5, Kasar discloses a method according to claim 4, and further discloses detecting the at least one point of contact using at least one of: a touch sensor; an ultrasonic sensor; an infrared sensor; a proximity sensor; and a pressure sensor (in teaching proximity sensing; see paragraph 129). 

With reference to claim 6, Kasar discloses a method according to claim 4, and further discloses wherein the determining the obscured region (266) comprises detecting a point of contact between a first corner of the second device (100) and the display screen (204) of the electronic device (200) and a point of contact between a second corner of the second device (100) and the display screen (204) of the electronic device (200) (in teaching device outline (266); see paragraph 134; Figs. 23B, 24).

	With reference to claim 8, Kasar discloses an electronic device (200) comprising: 
	a display screen (204); and 
an induction coil (212) located at the display screen (204) for wirelessly charging a second device (100) which is placed against or adjacent the display screen (204) in use such that the second device (100) obscures an area of the display screen of the electronic device (200) (see paragraphs 101-102; Fig. 10); 
the electronic device (200) being configured to send to said second device (100) graphic content (260) of the display screen (204) that is obscured by said second device (100) for display by said second device (100) whilst charging of said second device (100) is taking place, the graphic content corresponding to the obscured area (266) of the display screen (204) of the electronic device (200) such that the second device (100) can replicate the obscured area (266) of the display screen of the electronic device (200) (see paragraphs 134, 136, 138; Figs. 24, 27).
 
With reference to claim 9, Kasar discloses an electronic device according to claim 8, and further discloses wherein the electronic device (200) is configured to send the graphic content (260) in response to operating the induction coil (212) to wirelessly charge said second device (100) (see paragraphs 136, 138).

With reference to claim 10, Kasar discloses an electronic device according to claim 9, and further discloses wherein the electronic device (200) is configured to determine the graphic content (260) by determining a region of the display screen (204) that is obscured by the said second device (100) whilst charging of said second device (100) is taking place based on a location of the induction coil (212) in the display screen (204), the graphic content (260) being graphic content displayed in the obscured region (266) (see paragraphs 136, 138; Figs. 24, 27).

With reference to claim 11, Kasar discloses an electronic device according to claim 9, and further discloses wherein the electronic device (200) is configured to determine the graphic content (260) by determining a region of the display screen (204) that is obscured by said second device (100) whilst charging of said second device (100) is taking place by detecting at least one point of contact between said second electronic device (100) and the display screen (204), the graphic content (260) being graphic content displayed in the obscured region (266) (see paragraphs 134, 136, 138; Figs. 24, 27). 

With reference to claim 12, Kasar discloses an electronic device according to claim 11, and further discloses wherein the electronic device (200) comprises at least one sensor of: a touch sensor; an ultrasonic sensor; an infrared sensor; a proximity sensor; and a pressure sensor; and the electronic device is configured to detect the at least one point of contact using the at least one sensor (in teaching proximity sensing; see paragraph 129).

With reference to claim 13, Kasar discloses an electronic device according to claim 11, and further discloses wherein the electronic device (200) is configured to determine the obscured region (266) by detecting a point of contact between a first corner of said second device (100) and the display screen (204) of the electronic device (200) and a point of contact between a second corner of said second device (100) and the display screen (204) of the electronic device (200) (in teaching device outline (266); see paragraph 134; Figs. 23B, 24).

With reference to claim 15, Kasar discloses a method of operating an electronic device (100), the method comprising: 
wirelessly charging the electronic device (100) via an induction coil (112) located in a display screen (204) of a second device (200) when the electronic device (100) is placed against or adjacent the display screen of the second device (200) such that the electronic device (100) obscures an area of the display screen of the second device (200) (see paragraphs 55, 101-102; Fig. 10); 
receiving, from the second device (200), graphic content being displayed on the display screen (204) of the second device (200) and that is obscured by the electronic device (100) whilst charging of the electronic device (100) is taking place, the received graphic content (260)  corresponding to the obscured area (266) of the display screen (204) of the second device (see paragraphs 136, 138; Fig. 27); and 
causing a display screen of the electronic device (100) to display the received graphic content (260), the graphic content corresponding to the obscured area (266) of the display screen (204) of the second device (200) such that the electronic device (100) can replicate the obscured area (266) of the display screen of the second device (200) (see paragraphs 134, 136, 138; Fig. 27). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasar as applied to claims 1 or 8 above, and further in view of Kim et al. (US Patent Publication No. 2015/0061970; hereinafter Kim).
With reference to claims 7 and 14, Kasar discloses the electronic device and the method for operating the electronic device as explained above with reference to claims 1 or 8, and while it is well known for an electronic device to include a frame buffer, there fails to be disclosure of sending graphic content from a frame buffer as recited.
Kim discloses a method and apparatus for sharing a screen with a counterpart electronic device (100) (see abstract) having a memory (130) (see paragraphs 46-47; Figs. 1-2) wherein sending the graphic content from a frame buffer of the electronic device to the other device (see paragraphs 69, 78-79; Figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a frame buffer similar to that which is taught by Kim in a system similar to that which is taught by Kasar in order to provide transmission between electronic devices (see Kim; paragraph 17)


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KAWAMURA (US PGPub 2010/0081378) discloses a power supply system that achieves matching between two wireless electronic devices such as a power supply device having a near-field wireless communication function and a portable telephone having the same function and performs wireless charging process (see paragraphs 59-61; Figs. 1-3).
DEROO et al. (US PGPub 2018/0357982) discloses a system for sharing display information between multiple electronic devices comprising frame grabbers and buffers adapted to store the image data for display data shared between the electronic devices (see paragraphs 83-85; Fig. 2).


Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.  The applicant argues that Kasar fails to disclose that the second device can replicate the obscured area as recited.  The applicant is of the position that the system of Kasar is only displaying its own version of the app icons as opposed to replicating the obscured content.  The examiner finds that the reference discloses that the along with power the induction coil may allow for data transfer which includes information associated with the app icons.  Granted the example is provided with app icons as explained, the examiner finds that one of ordinary skill in the art would understand that the data transfer is not limited to solely app icons.  Additionally, the claims fail to limit, or define, how the replicating is actually preformed.  Therefore, the examiner finds that the data transfer of the obscured region of the electronic device to the second device reads on the recited replication of obscured data.  Additional arguments are directed to Kasar failing to disclose any change to the graphic content displayed on the obscuring device, however the claims do not require change to the graphic content rather replicating the graphic content.  Further, the fact that Kasar fails to provide all possible examples of data transferred to the second device, one of ordinary skill in the art would obviously understand that the graphic content could be any type of content, not just app icons which is graphic content.  Further the examiner points to previously cited pertinent prior art DEROO, which provides an example of graphic content shared between electronic devices that is other than app icons.  Therefore, the examiner finds that it would have been obvious to one of ordinary skill in the art that the app icons and data transfer as disclosed by Kasar would allow for replicating data of the obscured region as recited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625